DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered. Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-10, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20160057235 A1) in view of Chen (US 20040083293 A1).
Regarding claim 1, Wu teaches a method of specifying a physical location of a network device in a network using a locator device comprising a network adapter, the method comprising: 

establishing a connection between the network device and the locator device. ([0030]: Each of the network communication modules 5 is configured to receive the status information from the respective server 11 that is connected electrically to said network communication module 5.)
However, Wu does not explicitly disclose providing a MAC address encoding that maps physical addresses to MAC addresses; wherein at least one of: the physical location of the network device comprises at least one of: a building; a floor in the building; a server room on the floor; a server row in the server room; or a server rack in the server row.
However, Chen teaches providing a MAC address encoding that maps physical addresses to MAC addresses; ([0013]: to encode the MAC address to a physical location of the device.) 
wherein at least one of: the physical location of the network device comprises at least one of: a building; a floor in the building; a server room on the floor; a server row in the server room; or a server rack in the server row. ([0013]: using the wiring to encode a predetermined number of unique bits in the MAC address; assigning the predetermined number of unique bits to a value representing hardware device coordinates, such as rack number, midplane number, card number, and chip number to the device physical location.)


Regarding claim 2, Wu and Chen teach the method of claim 1.
Wu does not explicitly disclose wherein the MAC address encoding further specifies a custom MAC address portion that distinguishes MAC addresses that have been assigned according to the MAC address encoding from MAC addresses that have not been assigned according to the MAC address encoding.
However, Chen teaches wherein the MAC address encoding further specifies a custom MAC address portion that distinguishes MAC addresses that have been assigned according to the MAC address encoding from MAC addresses that have not been assigned according to the MAC address encoding. (Fig. 1 and Fig. 4. [0027]: The example physical location descriptor 410 is shown to have a 7 R bit field to identify a rack number.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include wherein the MAC address encoding further specifies a custom MAC address portion that distinguishes MAC addresses that have been assigned according to the MAC address encoding from MAC addresses that have not been 

Regarding claim 4, Wu and Chen teach the method of claim 1.
Wu does not explicitly disclose wherein: respective physical locations further comprise a set of physical location components; and the MAC address encoding further maps the respective physical location components of the physical location of the network device to an octet of the selected MAC address of the locator device.
However, Chen teaches wherein: respective physical locations further comprise a set of physical location components; and the MAC address encoding further maps the respective physical location components of the physical location of the network device to an octet of the selected MAC address of the locator device. (Fig. 1 and Fig. 4. [0027]: The example physical location descriptor 410 is shown to have a 7 R bit field to identify a rack number.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include wherein: respective physical locations further comprise a set of physical location components; and the MAC address encoding further maps the respective physical location components of the physical location of the network device to an octet of the selected MAC address of the locator device. One would have been motivated to 

Regarding claim 7, Wu teaches a locator device that identifies a physical location of a network device, the locator device comprising: 
a MAC address receiver that receives a selected MAC address that, according to a MAC address encoding, maps to the physical location of the network device; and ([0029]: Each of the network communication modules 5 stores a unique media access control (MAC) address. [0030]: based on the MAC address received from one of the network communication modules 5, the host device 3 is able to locate one of the position indices with reference to the reference address that conforms to the MAC address received from said network communication module 5.)
a MAC address presenter that, responsive to the network adapter establishing a connection with the network device, provides to the network device the selected MAC address assigned to the network adapter that encodes the physical location of the network device. ([0030]: Each of the network communication modules 5 is configured to receive the status information from the respective server 11 that is connected electrically to said network communication module 5.)
However, Wu does not explicitly disclose providing a MAC address encoding that maps physical addresses to MAC addresses; at least one of: wherein the physical location of the 
However, Chen teaches providing a MAC address encoding that maps physical addresses to MAC addresses; ([0013]: to encode the MAC address to a physical location of the device.) 
at least one of: wherein the physical location of the network device comprises at least one of: a building; a floor in the building; a server room on the floor; a server row in the server room; or a server rack in the server row. ([0013]: using the wiring to encode a predetermined number of unique bits in the MAC address; assigning the predetermined number of unique bits to a value representing hardware device coordinates, such as rack number, midplane number, card number, and chip number to the device physical location.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include above limitations. One would have been motivated to do so because the rack, midplane, board, card and chip must somehow be isolated when the only thing known about a failed device is its MAC address. While there is no known prior art that associates a physical location to a device's MAC address, it would be desirable to solve this problem by creating such an association. Therefore, it is an object of the present invention to provide a method and device for uniquely assigning a physical location encoded MAC address to a device. As taught by Chen, [0007]-[0008].

Regarding claim 8, Wu and Chen teach the locator device of claim 7.
Wu teaches wherein: the locator device further comprises a MAC address writable memory; and the MAC address receiver further stores the selected MAC address for the network 

Regarding claim 9, Wu and Chen teach the locator device of claim 7.
Wu does not explicitly disclose wherein: the locator device further comprises a position determiner that determines a physical position of the locator device; the MAC address receiver is further configured to: receive an instance of the physical position of the locator device from the position determiner; and translate the instance of the physical position into the selected MAC address of the network adapter according to the MAC address encoding.
However, Chen teaches wherein: the locator device further comprises a position determiner that determines a physical position of the locator device; the MAC address receiver is further configured to: receive an instance of the physical position of the locator device from the position determiner; and translate the instance of the physical position into the selected MAC address of the network adapter according to the MAC address encoding. (Fig. 1 and Fig. 4. [0027]: The example physical location descriptor 410 is shown to have a 7 R bit field to identify a rack number.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include a network adapter that comprises a MAC address that encodes a physical location according to a MAC address encoding. One would have been motivated to do so because the rack, midplane, board, card and chip must somehow be isolated when the only thing known about a failed device is its MAC address. While there is no known prior art that associates a physical location to a device's MAC address, it would be desirable to solve this problem by creating such an association. Therefore, it is an object of the 

Regarding claim 10, Wu and Chen teach the locator device of claim 7.
Wu teaches wherein: the locator device further comprises a sensor that senses a physical property; and the MAC address presenter is further configured to: receive from the sensor an instance of the physical property; and encode the instance of the physical property in the selected MAC address. ([0018]: The positioning units 2 are configured to respectively communicate with the server units 1. The memory 22 of each of the positioning units 2 stores a plurality of position indices and a server identifier.)

Regarding claim 14, Wu teaches a method of identifying a physical location of a network device in a network, the method comprising: 
querying the network device for a selected MAC address of a locator device having a connection with the network device; ([0030]: Each of the network communication modules 5 is configured to receive the status information from the respective server 11 that is connected electrically to said network communication module 5.)
translating the selected MAC address of the locator device to a physical location according to the MAC address encoding; and ([0029]: Each of the network communication modules 5 stores a unique media access control (MAC) address. [0030]: based on the MAC address received from one of the network communication modules 5, the host device 3 is able to locate one of the position indices with reference to the reference address that conforms to the MAC address received from said network communication module 5.)

However, Wu does not explicitly disclose wherein the selected MAC address of the locator device is assigned according to a MAC address encoding that maps physical locations to MAC addresses; wherein at least one of: the physical location of the network device comprises at least one of: a building; a floor in the building; a server room on the floor; a server row in the server room; or a server rack in the server row.
However, Chen teaches wherein the selected MAC address of the locator device is assigned according to a MAC address encoding that maps physical locations to MAC addresses; ([0013]: to encode the MAC address to a physical location of the device.) 
wherein at least one of: the physical location of the network device comprises at least one of: a building; a floor in the building; a server room on the floor; a server row in the server room; or a server rack in the server row. ([0013]: using the wiring to encode a predetermined number of unique bits in the MAC address; assigning the predetermined number of unique bits to a value representing hardware device coordinates, such as rack number, midplane number, card number, and chip number to the device physical location.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include above limitations. One would have been motivated to do so because the rack, midplane, board, card and chip must somehow be isolated when the only thing known about a failed device is its MAC address. While there is no known prior art that associates a physical location to a device's MAC address, it would be desirable to 

 Regarding claim 15, Wu and Chen teach the method of claim 14.
Wu teaches wherein querying the network device further comprises: querying the network to identify the network device; requesting, from the network device, MAC addresses of additional network devices that are connected to the network device; and receiving, from the network device and responsive to the request, the selected MAC address assigned to the locator device that maps the physical location of the network device. ([0018]: The positioning units 2 are configured to respectively communicate with the server units 1. The memory 22 of each of the positioning units 2 stores a plurality of position indices and a server identifier. [0030]: based on the MAC address received from one of the network communication modules 5, the host device 3 is able to locate one of the position indices with reference to the reference address that conforms to the MAC address received from said network communication module 5.)
Wu does not explicitly disclose the selected MAC address assigned to the locator device that encodes the physical location of the network device.
However, Chen teaches the selected MAC address assigned to the locator device that encodes the physical location of the network device. ([0013]: to encode the MAC address to a physical location of the device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include the selected MAC address assigned to the locator device that encodes the physical location of the network device. One would have been 

Regarding claim 17, Wu and Chen teach the method of claim 14.
Wu does not explicitly disclose wherein querying the network device further comprises: receiving, from the network device, a set of MAC addresses that are respectively assigned to a connected network device that is connected to the network device; and identifying, among the set of MAC addresses, the selected MAC address of the locator device having a custom MAC address portion indicating that the selected MAC address encodes the physical location of the network device according to the MAC address encoding.
However, Chen teaches wherein querying the network device further comprises: receiving, from the network device, a set of MAC addresses that are respectively assigned to a connected network device that is connected to the network device; and identifying, among the set of MAC addresses, the selected MAC address of the locator device having a custom MAC address portion indicating that the selected MAC address encodes the physical location of the network device according to the MAC address encoding. (Fig. 1 and Fig. 4. [0027]: The example physical location descriptor 410 is shown to have a 7 R bit field to identify a rack number.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include wherein the MAC address encoding .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20160057235 A1) in view of Chen (US 20040083293 A1), and further in view of Christensen (US 20040141468 A1).
Regarding claim 3, Wu and Chen teach the method of claim 1.
Wu and Chen do not explicitly disclose assigning the selected MAC address as a locally administered address.
However, Christensen teaches assigning the selected MAC address as a locally administered address. ([0007]: a method in an Ethernet network of mapping an original Media Access Control (MAC) address to a unique locally administered virtual MAC address. [0026]: each piece of test equipment (unit) can assign its own locally administered MAC addresses based on the test equipment's own Unit-unique MAC address.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu and Chen to include assigning the selected MAC . 

Claims 5, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20160057235 A1) in view of Chen (US 20040083293 A1), and further in view of Howarth (US 20050252957 A1).
Regarding claim 5, Wu and Chen teach the method of claim 1.
Wu and Chen do not explicitly disclose wherein: the MAC address encoding further encodes a physical property; and assigning the selected MAC address to the locator device further comprises: receiving an instance of the physical property; and assigning, to the network adapter of the locator device, the selected MAC address that maps to the physical location of the network device and that specifies the instance of the physical property.
However, Howarth teaches wherein: the MAC address encoding further encodes a physical property; and assigning the selected MAC address to the locator device further comprises: receiving an instance of the physical property; and assigning, to the network adapter of the locator device, the selected MAC address that maps to the physical location of the network device and that specifies the instance of the physical property. ([0008]: An EPC code includes variable length bits of information (common formats are 64, 96 and 128 bits), which allows for identification of individual products as well as associated information. [0016]: MAC address information and EPC information can be combined to identify a particular device and its location in a network.)


 Regarding claim 16, Wu and Chen teach the method of claim 1.
Wu and Chen do not explicitly disclose wherein: the network device further comprises a network switch; and querying the network to identify the network device further comprises: querying the network to identify a collection of network switches that includes the network device.
However, Howarth teaches wherein: the network device further comprises a network switch; and querying the network to identify the network device further comprises: querying the network to identify a collection of network switches that includes the network device. ([0031]: a plurality of switches connecting the RFID devices to the RFID network. [0047]: RFID reader 252 is connected to port 262 of switch 260. Here, switches 230 and 260 are connected to the rest of RFID network 200 via gateway 250 and network 225.)


Regarding claim 19, Wu and Chen teach the method of claim 14.
Wu and Chen do not explicitly disclose the selected MAC address further encodes an instance of a physical property of the locator device; and the method further comprises: extracting the instance of the physical property encoded in the selected MAC address of the locator device.
However, Howarth teaches the selected MAC address further encodes an instance of a physical property of the locator device; and the method further comprises: extracting the instance of the physical property encoded in the selected MAC address of the locator device. ([0008]: An EPC code includes variable length bits of information (common formats are 64, 96 and 128 bits), which allows for identification of individual products as well as associated information. [0016]: MAC address information and EPC information can be combined to identify a particular device and its location in a network.)
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20160057235 A1) in view of Chen (US 20040083293 A1), and further in view of Kaur (Layer 2 vs. Layer 3 addressing).
Regarding claim 11, Wu and Chen teach the locator device of claim 7.
Wu and Chen do not explicitly disclose wherein: the MAC address presenter provides the selected MAC address according to a data layer network protocol of a network; and the network adapter is configured to refrain from responding to network traffic above the data layer network protocol of the network.
However, Kaur teaches wherein: the MAC address presenter provides the selected MAC address according to a data layer network protocol of a network; and the network adapter is configured to refrain from responding to network traffic above the data layer network protocol of the network. (Page 1 image 1: Data Link Layer (MAC and LLC), physical addressing. Page 1 paragraph 1: The MAC address is a layer 2 (data link) address.
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20160057235 A1) in view of Chen (US 20040083293 A1), and further in view of Girerd (US 6661372 B1).
Regarding claim 20, Wu and Chen teach the method of claim 14.
Wu and Chen do not explicitly disclose updating a network catalog of network devices to indicate the physical location of the network device.
However, Girerd teaches updating a network catalog of network devices to indicate the physical location of the network device. (Col 6 lines 22-24: continuous updates regarding the location of remote sensor 20. This information may be stored at computer 1 so as to provide a tracking plot of remote sensor 20.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu and Chen to include updating a network catalog of network devices to indicate the physical location of the network device. One would have been motivated to do so because a networked device/asset can be moved/relocated for different .

Allowable Subject Matter
Claims 6, 12-13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fail to explicitly teach each and every limitation of claim 6, especially “the MAC address encoding further maps physical locations to a set of two or more MAC addresses; and assigning the selected MAC address to the locator device further comprises: assigning, to the locator device, the at least two MAC addresses that together specify the physical location of the network device.” Same rationales apply to claims 12-13 and 18.

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 11/16/2020, with respect to the rejection(s) of claims 1-5, 7-11, 14-17 and 19-20 under 103 have been fully considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455